Citation Nr: 0213134	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  99-24 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, currently diagnosed as depression with anxiety 
features.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 23, 1969, to 
September 18, 1969, and again from July 9, 1974, to August 9, 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which initially denied a claim for a personality disorder by 
rating decision dated in March 1975.  The veteran filed a new 
claim for an anxiety reaction in April 1996, which was denied 
by rating decision dated in August 1996 on the basis of new 
and material evidence.  This decision was upheld by the Board 
in a February 1998 decision.  A subsequent outpatient 
treatment record noted a diagnosis of depression with anxiety 
features.  The RO again denied the claim for a psychiatric 
disorder on the basis of new and material evidence; however, 
in a February 2001 remand, the Board considered this a claim 
for a new mental disorder and requested that the RO consider 
the claim on a de novo basis.  In May 2001, the RO denied the 
claim on a de novo basis and the issue is now ready for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran was diagnosed with an immature personality in 
service; a personality disorder was diagnosed shortly after 
service separation.

3.  An inadequate personality is not a disorder for which 
service connection can be granted.

4.  There is no competent medical evidence linking the 
veteran's current diagnosis of depression with anxiety 
features, first diagnosed several years after service, to any 
incident of his active military duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, currently diagnosed as 
depression with anxiety features, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, mental 
deficiency and personality disorders are not diseases or 
injuries within the meaning of the law and regulations 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.127 (2001).

Service medical records reveal that the veteran was 
discharged from his first period of active duty due to an eye 
condition and headaches.  In the separation examination, he 
was noted to be depressed and nervous due to his eyes but no 
sequelae was noted and no diagnosis was made.  He reenlisted 
in July 1974.  Within weeks, he underwent psychiatric 
evaluations and was found to have a character-behavior 
disorder, inadequate type, chronic, severe.  It was 
recommended that he be expeditiously separated from service.  
He was discharged one week later, having spent a total of 
four weeks on active duty.  Within a weeks after discharge, 
he underwent a social services work-up and was again 
diagnosed with an inadequate personality.  There was no 
mention made of depression or anxiety.  

In December 1979, the veteran underwent a psychiatric 
evaluation for headaches.  He was noted to be in no distress, 
friendly, cooperative, and not depressed.  There was no 
psychiatric diagnosis made.  However, in January 1980, he was 
hospitalized with an anxiety reaction.  A letter from his 
private physician to the State Disability Division dated in 
January 1980 referenced that the veteran's first psychiatric 
incident occurred in March 1978, when he was hospitalized for 
bizarre ideas, agitation, and fainting spells; however, there 
are no records from that hospitalization associated with the 
claims file.  

In a July 1981 letter to the State Disability Division, the 
veteran's private physician reported that the veteran's 
psychiatric condition was decompensating into a psychotic 
state.  In 1982, he was noted to have depression and a 
dysthymic disorder due to frequent headaches but neither the 
headaches nor psychiatric complaints were related to military 
service.  In a May 1982 private history and physical, he was 
diagnosed with "a dysthymic disorder relative to an 
unresolved headache problem."  A June 1982 discharge summary 
related the veteran's psychiatric complaints to his inability 
to support his family and cuts in disability payments.  More 
recent medical records show that he reportedly had a history 
of depression since 1980.  He has also been diagnosed with 
anxiety.

Based on the evidence of record and the applicable laws and 
regulations set forth above, the Board finds that the record 
fails to reveal any clinical evidence that the veteran had a 
psychiatric disorder in service for which service connection 
could be established.  Specifically, while he underwent 
psychiatric evaluations in service, the diagnoses did not 
include depression or anxiety; rather, he was found to have a 
personality disorder.  To the extent that the veteran was 
noted to be depressed, it was related to the medical problems 
he was experiencing but no psychiatric diagnosis was made.  
Therefore, the Board finds no evidence of a chronic 
psychiatric disorder in service manifested by depression and 
anxiety.

Moreover, the Board finds that the veteran's current 
psychiatric disorders, to include anxiety and depression, 
were not the result of disease or injury incurred in or made 
worse by military service, inasmuch as anxiety and depression 
were not shown until several years after the veteran's brief 
periods of military duty, and no post-service psychiatric 
manifestations have been related to the veteran's military 
service.  In point of fact, the evidence shows that he sought 
treatment as early as 1978 for headaches and depression but 
there was absolutely no causal relationship made or suggested 
between his complaints and military service.  Significantly, 
none of the medical examiners have ever attributed the 
veteran's current psychiatric disorder to active service.

Further, as discussed above, the veteran's personality 
disorder, which was diagnosed in service, is not a disability 
within the meaning of the law providing for VA compensation 
benefits and no competent evidence has been provided which 
would suggest that it became worse or resulted in a chronic 
psychiatric disorder as a result of his military service.  As 
such, to the extent the veteran asserts a claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include a personality disorder, the claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  While 
he was diagnosed with a personality disorder in service, this 
does not demonstrate the presence of a chronic acquired 
psychiatric disorder in service, currently diagnosed as 
depression and anxiety.  No competent medical professional 
has linked his personality disorder to his post-service 
psychiatric pathology.  In sum, his current psychiatric 
problems may not be service connected in the absence of any 
clinical evidence which associates the current psychiatric 
symptoms with service.

The Board has also considered the veteran's statements and 
sworn testimony that he did not suffered a psychiatric 
disorder until military service.  He related that he became 
depressed when he began having vascular headaches.  His wife 
testified that he had no problems until his second period of 
active duty, and his sister submitted a written statement to 
the same effect.  Although the veteran's and his family's 
statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Their assertions are of less probative value than the medical 
evidence of record showing no in-service psychiatric 
disability for which service-connection could be granted.  
Additionally, their assertions are not supported by any 
medical evidence which would tend to show a nexus between the 
veteran's in-service complaints and current diagnosis.  They 
lack the medical expertise to offer an opinion as to the 
etiology of current psychiatric symptomatology, or to relate 
the current psychiatric symptoms to any incident of the 
veteran's military service.  Id.  In the absence of 
competent, credible evidence tending to link the appellant's 
current psychiatric symptoms to his brief periods of military 
service, service connection is not warranted for an acquired 
psychiatric disability, to include anxiety and depression.

In denying the claim, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which, among other 
things, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law also 
eliminated the concept of well-groundedness and is applicable 
to all claims filed on or after the date of enactment or 
those filed before the date of enactment but not yet final as 
of that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Of note, in the most recent supplemental statement of 
the case the veteran was informed that VA had considered his 
service medical records and post-service medical records in 
making the decision and that there was no reasonable 
probability that additional records existed which would 
provide assistance to the veteran.  The RO specifically 
concluded that the VCAA had been satisfied.  

Further, it appears that all medical records identified by 
the veteran have been associated with the claims file, 
including service medical records from both periods of active 
duty, private medical evidence from the 1970s-1980s, and 
current outpatient treatment records.  Moreover, the veteran 
and his wife provided testimony before a Hearing Officer at 
the RO and were offered, but declined, a hearing before the 
Board.  Therefore, the Board finds that the mandates of the 
VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for an 
acquired psychiatric disorder, currently diagnosed as 
depression with anxiety features, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

